OPINION
Before WRIGHT and SNEED, Circuit Judges, and TAYLOR,* Senior District Judge.
EUGENE A. WRIGHT, Circuit Judge:
Pacific Press Publishing Association (Press) asks us to dissolve a preliminary injunction issued by the district court at the request of the Equal Employment Opportunity Commission (EEOC), which restrained Press from carrying out the threatened discharges of two employees, Merikay Silver and Lorna Tobler, intervenors in this action. The court, pursuant to section 706(f)(2) of Title VII of the Civil Rights Act of 1964 [42 U.S.C. § 2000e-5(f)(2)] enjoined Press from effecting the discharge in retaliation for the employees’ filing charges of employment discrimination with EEOC. Another panel of this court stayed the injunction pending this appeal.
Appellant is a Seventh-Day Adventist-affiliated publishing house engaged in the preparation and distribution of religiously oriented material. Intervenor Silver was an editorial assistant in Press’ book department and intervenor Tobler was an editorial secretary to the editor of the major monthly periodical published by Press. Press requires its employees to be members in good standing of the Seventh-Day Adventist Church and the intervenors have been and now are in that status.
Difficulties first arose when intervenors opposed practices by Press which they claimed to be sexually discriminatory employment practices made unlawful by 42 U.S.C. § 2000e et seq. They first filed a charge with EEOC in November 1972 and have subsequently filed others, the latest in January 1974.
In January 1973, after having received a right to sue letter from EEOC, Silver initiated a private civil action against Press alleging sex discrimination in employment and retaliation for the exercise of Title VII rights. That suit, subsequently conditionally certified as a class action (Tobler being a member of the class), is now pending before the district court.
In response to the various allegations of the employees that Press was engaging in retaliatory acts because they had exercised their rights under Title VII, EEOC filed this action for preliminary relief. Subsequent to the filing of the action, appellant announced its intention to terminate the intervenors’ employment because it believed that the filing of charges and law suits by one church member against another was contrary to church policy.
The district court, considering only the threat of discharge, found that irreparable injury would result to EEOC and the public interest if the intervenors’ employment were terminated. A preliminary injunction was granted requiring Press to refrain from discharging either employee until the pending civil action was resolved or the individual employees were no longer members in good standing of the church. Implicitly noting potential First Amendment problems created by an injunction against a church-affiliated organization the court specifically exempted from its order any requirement that Press assign the employees editorial duties.
The lengthy briefs of all parties concerned focus on this constitutional issue. Nowhere do we find any discussion or analysis of the statutory authority under which the injunction issued. 42 U.S.C. § 2000e-5(f)(2). This is particularly noteworthy because we find the outcome of this appeal turns on the statute. In their haste to confront constitutional issues of the first *1185order, the parties have overlooked the basics which we are bound to observe. This results in additional and unnecessary time consumed in the decision-making process which is contrary to the best interests of all concerned. See Nguyen Da Yen v. Kissinger, 528 F.2d 1194, at 1200 n. 8 (9th Cir. 1975).
EEOC proceeded under 42 U.S.C. § 2000e-5(f)(2), the scope of which is not unlimited. There are conditions both precedent and subsequent to its application:
(2) Whenever a charge is filed with the Commission and the Commission concludes on the basis of a preliminary investigation that prompt judicial action is necessary to carry out the purposes of this Act, the Commission, or the Attorney General in a case involving a government, governmental agency, or political subdivision, may bring an action for appropriate temporary or preliminary relief pending final disposition of such charge. Any temporary restraining order or other order granting preliminary or temporary relief shall be issued in accordance with rule 65 of the Federal Rules of Civil Procedure. It shall be the duty of a court having jurisdiction over proceedings under this section to assign cases for hearing at the earliest practicable date and to cause such cases to be in every way expedited.
In the context of this appeal, the statutory language “pending final disposition of such charge” is crucial. Unless it encompasses the period required for the resolution of private suits which result from a charge filed with the EEOC, we conclude that the district court erred in issuing the injunction.
Section 2000e-5(f)(2) was enacted in 1972 as an amendment to Title VII of the Civil Rights Act of 1964. [P.L. 92-261, § 4, Mar. 24, 1972, 86 Stat. 104.] Its legislative history makes clear that the “final disposition” language refers to the EEOC’s administrative disposition and not to the outcome of any private suits which might result from the charge. In its section-by-section analysis the House Report stated:
When after the filling [sic] of a charge, the Commission concludes on the basis of a preliminary investigation that prompt judicial action is necessary to preserve the power of the Commission to grant effective relief, it may bring an action for appropriate temporary or preliminary relief .
H.R. Rep. 92-238, 92d Cong., 2d Sess. (1972), 1972 U.S.Code Cong. & Admin.News, p. 2163.
This understanding of “final disposition” comports with the statutory plan established by the Equal Employment Opportunity Act, 42 U.S.C. § 2000e et seq.
. Congress has established . an elaborate administrative agency and has devolved upon it the duty, authority, and preliminary (at least) authority to investigate, deal with, and attempt to conciliate employer-employee disputes arising thereunder. The express policy is that for a preordained length of time that agency have the opportunity to bring its expertise to bear on the controversy. . The judicial process is not to be appealed to until the time is exhausted . unless accelerated earlier via a right to sue letter or a dismissal of the charge.
A discharge during the interim period is an obvious interference with the administrative conciliation process
Hyland v. Kenner Prod. Co., 9 E.P.D. ¶10, 108 at 7515 (S.D.Ohio 1974).
The relief envisaged by section 2000e-5(f)(2) is in aid of the EEOC’s administrative process. The court’s authority to grant such relief terminates with the conclusion of the administrative phase. Hyland v. Kenner Prod. Co., supra. Cf. Berg v. Richmond Unified Sch. Dist., 528 F.2d 1208 (9th Cir. 1975); EEOC v. Liberty Mutual Insurance Co., 346 F.Supp. 675, 677-78 (N.D.Ga.1972), aff’d in 475 F.2d 579 (5th Cir. 1973); Drew v. Liberty Mutual Insur. Co., 480 F.2d 69, 73 (5th Cir. 1973); Troy v. Shell Oil Co., 378 F.Supp. 1042, 1047 (E.D. Mich.1974).
*1186The original charge filed by the intervenors had long since gone beyond the EEOC administrative phase when this action was commenced. The initiation of a private action in January 1973 based on the charge signalled the failure of efforts at conciliation and terminated EEOC’s opportunity to bring suit under 42 U.S.C. § 2000e-5(f)(1). See Tuft v. McDonnell-Douglas Corp., 517 F.2d 1301, 1309 (8th Cir. 1975). The parties no longer looked to EEOC for relief but instead shifted their attention to the court. At this stage in the proceedings, with the administrative phase concluded, no purpose could be served by employing § 2000e-5(f)(2) to preserve the status quo. The employees were free to seek whatever relief they deemed appropriate in their private action and the discharge sought to be enjoined was properly the subject matter of that suit. The district court was without authority to issue an injunction under § 2000e-5(f)(2) once the private action based on the November 1972 charge had been initiated because that charge was no longer “pending final disposition” by EEOC.
Additional charges were also filed with EEOC by the intervenors. They relate to the original charge by the intervenors against Press and to the private action which resulted. In their motion to intervene here, Silver and Tobler assert that this case “involves and grew out of” the private action. Moreover, the “same permanent relief” is sought in the private action as is sought here. Finally, they claim that the disposition of this suit may seriously affect their rights in the private action. (C.T. 169).
Evidently, these charges have resulted in neither conciliation nor dismissal. And while a right to sue letter would have clearly been authorized prior to the time EEOC initiated this action, apparently none has issued [42 U.S.C. § 2000e-5(f)(l)].
Unlike the first charge, these charges may theoretically still be subject to the administrative process. But their close relationship with the first charge, now the subject of a private action, makes injunctive relief pursuant to § 2000e-5(f)(2) inappropriate. A favorable resolution of the private suit will provide plaintiffs/intervenors with the same relief sought here. To the extent the complaint in the private action does not include allegations contained in the subsequent charges, it may be amended. Plaintiffs/intervenors need not confine their complaint to the particular allegations of the charge filed with the EEOC.
When an employee seeks judicial relief for incidents not listed in his original charge to the EEOC, the judicial complaint nevertheless may encompass any discrimination like or reasonably related to the allegations of the EEOC charge, including acts occurring during the pend-ency of the charge before the EEOC.
Oubichon v. North American Rockwell Corp., 482 F.2d 569, 571 (9th Cir. 1973).
Where subsequent charges filed with the EEOC relate to the earlier charge involving the same parties, and where the earlier charges has resulted in a private action under 42 U.S.C. § 2000e-5(f)(l) which may resolve the substance of all the charges, the temporary relief provided for under § 2000e-5(f)(2) is no longer applicable. That section preserves the status quo pending the termination of the administrative proceedings, a process which has proved futile in resolving the earlier, related charge. At this stage of the proceedings, no useful purpose would be served by invoking § 2000e-5(f)(2).
Moreover, the language of the statute contemplates the need in certain situations for speedy relief. The EEOC is authorized to seek only “temporary or preliminary relief” when it concludes on the basis of a “preliminary investigation” that “prompt judicial action is necessary. . . ”
Here, some of the charges were almost two years old and the most recent was filed more than eight months before EEOC sought injunctive relief. In this context, the need for “prompt judicial action” is belied by the delay in seeking it.
*1187The delay in seeking relief under § 2000e-5(f)(2), the lengthy period which the charges have been subject to the administrative process, and the on-going private action in a related charge support our decision. If these factors do not foreclose relief pursuant to § 2000e-5(f)(2) it can theoretically be employed indefinitely. There is apparently no mandatory conclusion to the administrative process prior to the initiation by the parties or by the EEOC of an action under § 2000e-5(f)(l). The termination of administrative proceedings is, therefore, in the control of EEOC and the charging party. It may then become a weapon to be used against those who are the objects of the charges.
A holding which would allow preliminary relief under § 2000e-5(f)(2) at any time during this indefinite period cannot be reconciled with the relative ease with which it is procured. Unlike the more traditional route to preliminary injunctive relief, the usual requirement of irreparable injury is relaxed because of the statutory authority granted to EEOC to seek judicial relief against Title VII violations. Cf. Berg v. Richmond Unified Sch. Dist., supra, at 1212 n. 6; Murry v. American Standard, 488 F.2d 529 (5th Cir. 1973). Furthermore, while the injunction runs to the direct benefit of the charging parties, the district court here looked to the injury to EEOC and the public interest and not to the charging parties. This type of inquiry in effect mandates the grant of a preliminary injunctive whenever the EEOC seeks it under § 2000e-5(f)(2) so long as its procedural requirements are met.
This is in sharp contrast with the burden the charging parties must assume if they seek preliminary injunctive relief in their private action. There they must show irreparable harm to them if the injunction did not issue. The Supreme Court has said:
[I]t seems clear that the temporary loss of income, ultimately to be recovered does not usually constitute irreparable injury.
Sampson v. Murray, 415 U.S. 61, 90, 94 S.Ct. 937, 952, 39 L.Ed.2d 166, 186 (1974). Although the Court stated that a case may arise where irreparable injury would result from the discharge of an employee, such eases are “extraordinary.” Id. at 92 n. 68, 94 S.Ct. at 953, 39 L.Ed.2d at 187.
Preliminary injunctive relief under 42 U.S.C. § 2000e-5(f)(2) is an important tool in protecting Title VII rights, especially in cases involving retaliation for the exercise of those rights. It is not properly employed, however, as a long-term alternative to action under § 2000-5(f)(l) by the charging parties or the EEOC. It provides a means for preserving the status quo pending the determination of administrative proceedings. When that point is reached, or when administrative proceedings have proved futile, § 2000e-5(f)(2) is no longer an appropriate basis for relief.
The order of the district court is reversed and the cause remanded.